          Case 2:19-cv-00643-AC Document 14 Filed 10/29/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       MANUAL GARCIA,                                    No. 2:19-cv-0643 AC P
12                          Plaintiff,
13              v.                                         ORDER REFERRING CASE TO POST-
                                                           SCREENING ADR PROJECT AND
14       JEFFREY CARRICK,                                  STAYING CASE FOR 120 DAYS
15                          Defendant.
16

17             Plaintiff is a state prisoner, proceeding without counsel. Counsel for defendant Carrick

18   has waived service of process under the court’s E-Service Pilot Program for prisoner civil rights

19   cases.1

20             The undersigned is referring all post-screening civil rights cases filed by pro se state

21   inmates to the Post-Screening ADR (Alternative Dispute Resolution) Project in an effort to

22   resolve such cases more expeditiously and less expensively. No defenses or objections shall be

23   waived by participation.

24             As set forth in the screening order, plaintiff has stated a potentially cognizable civil rights

25
     1
26     Although the waiver of service appears to indicate that the defendant in this action is the
     California Department of Corrections and Rehabilitation (CDCR), ECF No. 13, the court
27   construes this filing in tandem with CDCR’s sealed Notice of Intent to Waive Service for
     defendant Carrick, ECF No. 12, and thus finds that sole defendant Carrick has waived service in
28   this case.
                                                      1
          Case 2:19-cv-00643-AC Document 14 Filed 10/29/20 Page 2 of 3


 1   claim. Accordingly, the court stays this action for a period of 120 days to allow the parties to
 2   investigate plaintiff’s claims, meet and confer, and then participate in a settlement conference.
 3            There is a presumption that all post-screening prisoner civil rights cases assigned to the
 4   undersigned will proceed to settlement conference.2 However, if after investigating plaintiff’s
 5   claims and speaking with plaintiff, and after conferring with defense counsel’s supervisor,
 6   defense counsel in good faith finds that a settlement conference would be a waste of resources,
 7   defense counsel may move to opt out of this pilot project. A motion to opt out must be filed
 8   within sixty days of the date of this order.
 9            Once the settlement conference is scheduled, at least seven days prior to the conference,
10   each party shall submit to the settlement judge a confidential settlement conference statement.
11   The parties’ confidential settlement conference statements shall include the following: (a) names
12   and locations of the parties; (b) a short statement of the facts and alleged damages; (c) a short
13   procedural history; (d) an analysis of the risk of liability, including a discussion of the efforts
14   made to investigate the allegations; and (e) a discussion of the efforts that have been made to
15   settle the case. Defendant shall e-mail the settlement conference statement to the settlement
16   judge’s e-mail box for proposed orders, available on the court’s website. Plaintiff shall place his
17   settlement conference statement in the U.S. mail addressed to the settlement conference judge,
18   United States District Court, 501 I Street, Sacramento, CA 95814. Plaintiff shall mail his
19   settlement conference statement so that it is received by the court at least seven days before the
20   settlement conference.
21            In accordance with the above, IT IS HEREBY ORDERED that:
22            1. This action is stayed for 120 days to allow the parties an opportunity to settle their
23   dispute before the discovery process begins. Except as provided herein or by subsequent court
24   order, no other pleadings or other documents may be filed in this case during the stay of this
25   action. The parties shall not engage in formal discovery, but the parties may elect to engage in
26   informal discovery.
27

28   2
         If the case does not settle, the court will set a date for the filing of a responsive pleading.
                                                             2
        Case 2:19-cv-00643-AC Document 14 Filed 10/29/20 Page 3 of 3


 1          2. Defendant shall file any motion to opt out of the Post-Screening ADR Project no more
 2   than sixty days from the date of this order.
 3          3. At least seven days prior to the settlement conference, each party shall submit a
 4   confidential settlement conference statement, as described above, to the settlement judge.
 5   Defendant shall e-mail the settlement conference statement to the settlement judge’s proposed
 6   orders e-mail address. Plaintiff shall place his settlement conference statement in the U.S. mail
 7   addressed to the settlement judge, United States District Court, 501 I Street, Sacramento, CA
 8   95814. Plaintiff shall mail his settlement conference statement so that it is received by the court
 9   at least seven days before the settlement conference.
10          4. If a settlement is reached at any point during the stay of this action, the parties shall
11   file a Notice of Settlement in accordance with Local Rule 160.
12          5. The parties remain obligated to keep the court informed of their current addresses at
13   all times during the stay and while the action is pending. Any change of address must be reported
14   promptly to the court in a separate document captioned for this case and entitled “Notice of
15   Change of Address.” See L.R. 182(f).
16   DATED: October 28, 2020
17

18

19

20

21

22

23

24

25

26

27

28
                                                        3
